 Case 4:19-cv-04141-KES Document 7 Filed 09/18/19 Page 1 of 4 PageID #: 115




                        UNITED STATES DISTRICT COURT FOR
                         THE DISTRICT OF SOUTH DAKOTA

WELLS FARGO BANK, N.A.                             Case No: 4:19-CV-04141-KES

       Interpleader Plaintiff,                   INTERPLEADER DEFENDANT
                                                    ANTONIO CABALLERO’S
                                                  MOTION TO DISMISS FIRST
vs.                                                AMENDED COMPLAINT IN
                                                      INTERPLEADER OF
                                                  GARNISHEE WELLS FARGO
ANTONIO CABALLERO et al.                         BANK, N.A. WITH PREJUDICE
                                                        PURSUANT TO
      Interpleader Defendants.                    RULE 12(B)(6), FED. R. CIV. P.
___________________________________/


      Interpleader Defendant Antonio Caballero (“Caballero”), by and through undersigned

counsel, hereby moves to dismiss the First Amended Complaint in Interpleader (“Complaint”)

filed by Wells Fargo Bank, N.A. (“Wells Fargo”) [D.E. 6] with prejudice pursuant to Rule

12(b)(6), Federal Rules of Civil Procedure for failure to state a claim upon which relief can be

granted for the reasons set forth in its accompanying Memorandum of Law.

      DATED this 18th day of September, 2019.

                                                  MYERS BILLION, LLP

                                                   By: /s/ James R. Myers
                                                       James R. Myers, P.C.
                                                       Joshua D. Zellmer, P.C.
                                                       Attorneys for Antonio Caballero
                                                       230 S. Phillips Ave., Suite 300
                                                       P.O. Box 1085
                                                       Sioux Falls, SD 57101-1085
                                                       Phone: (605) 336-3700
                                                       Fax: (605) 336-3786
                                                       Email: jmyers@myersbillion.com
                                                       Email: jzellmer@myersbillion.com

                                                         Local Counsel for Antonio Caballero
Case 4:19-cv-04141-KES Document 7 Filed 09/18/19 Page 2 of 4 PageID #: 116



                                            ZUMPANO PATRICIOS, P.A.

                                            Joseph I. Zumpano, Esq.
                                            Pro Hac Vice forthcoming
                                            312 Minorca Avenue
                                            Coral Gables, FL 33134
                                            Phone: 305-444-5565
                                            Email: jzumpano@zplaw.com

                                            Counsel for Antonio Caballero

                                            Leon N. Patricios, Esq.
                                            Pro Hac Vice forthcoming
                                            312 Minorca Avenue
                                            Coral Gables, FL 33134
                                            Phone: 305-444-5565
                                            Email: lpatricios@zplaw.com

                                            Counsel for Antonio Caballero




                                    2
  Case 4:19-cv-04141-KES Document 7 Filed 09/18/19 Page 3 of 4 PageID #: 117



                                CERTIFICATE OF SERVICE

       I hereby certify that on September 18, 2019, I electronically filed the foregoing document
with the Clerk of the Court for the United States District Court for the Southern Division by using
the CM/ECF system, which constitutes service on the following parties:

Daniel R. Fritz , II
Timothy R. Rahn
Ballard Spahr LLP
101 South Reid Street, Suite 302
Sioux Falls, SD 57103
(605) 978-5200
Fax: (605) 978-5225
Email: fritzd@ballardspahr.com
Email: rahnt@ballardspahr.com
Counsel for Wells Fargo Bank, N.A.

                                                             /s/ James R. Myers
                                                                  James R. Myers, P.C.

             CERTIFICATE OF SERVICE TO NON-APPEARING PARTIES
        I hereby certify that on September 28, 2019, I mailed via U.S. mail, a true and correct copy
of the foregoing document to the parties addressed as follows:.

Brendan V. Johnson (S.D. # 3263)
Timothy W. Billion (S.D. # 4641)
ROBINS KAPLAN LLP
140 N. Phillips Avenue, Suite 307
Sioux Falls, SD 57104
Telephone: 605-335-1300
Facsimile: 605-740-7199
Email: BJohnson@RobinsKaplan.com
Email: TBillion@RobinsKaplan.com

and

Newton P. Porter, Esq.
Tony Korvick, Esq.
PORTER & KORVICK, P.A.
9655 South Dixie Highway Suite 208
Miami, Florida 33156
Telephone: (305) 373-5040
Email: nporter@porterandkorvick.com
Email: tkorvick@porterandkorvick.com

and

                                                 3
 Case 4:19-cv-04141-KES Document 7 Filed 09/18/19 Page 4 of 4 PageID #: 118



Nathaniel A. Tarnor, Esq.
HAGENS BERMAN SOBOL SHAPIRO, LLP
555 Fifth Avenue, Suite 1700
New York, NY 10017
Telephone: (646) 543-4992
Email: NathanT@hbsslaw.com



                                              /s/ James R. Myers
                                                   James R. Myers, P.C.




                                     4
